                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

MAE BARBEE, ET AL.,                                )
                                                   )
  Plaintiffs,                                      )   Case No: 3:19-cv-00119
                                                   )
                                                   )   JURY TRIAL DEMANDED
                                                   )
                                                   )
 v.                                                    Collective and Class Action
                                                   )
                                                   )
 NAVIHEALTH, INC.,                                 )   Judge Waverly D. Crenshaw
                                                   )   Magistrate Judge Alistair Newbern
      Defendant.                                   )



PLAINTIFFS' UNOPPOSED MOTION FOR AN AWARD OF ATTORNEYS’ FEES AND
              REIMBURSEMENT OF LITIGATION EXPENSES

         For the reasons set forth in the attached memorandum, supporting declaration, and exhibits,

McGillivary Steele Elkin LLP, Yezbak Law Offices PLLC, Seigel Law Group, PLLC, the

Hedgpeth Law Firm, and Lee & Braziel, LLP (“Class Counsel”), on behalf of Plaintiffs and the

Settlement Class Members, respectfully move the Court for an award of attorneys’ fees in the

amount of $1,563,332.00, which is equal to one-third (33.33%) of the Maximum Settlement

Amount (Dkt. 92-1, ¶ 1.10). Class Counsel also seek reimbursement of litigation expenses in the

amount of $15,751.13.



         September 14, 2020

 Respectfully,

 /s/Molly A. Elkin
 Molly A. Elkin
 Hillary D. LeBeau
 MCGILLIVARY STEELE ELKIN LLP



      Case 3:19-cv-00119 Document 96 Filed 09/14/20 Page 1 of 3 PageID #: 1467
1101 Vermont Ave., N.W., Suite 1000
Washington, DC 20005
Tel.: (202) 833-8855
Fax: (202) 452-1090
mae@mselaborlaw.com
hdl@mselaborlaw.com

/s/Charles P. Yezbak
Charles P. Yezbak, III
N. Chase Teeples
YEZBAK LAW OFFICES PLLC
2021 Richard Jones Road, Suite 310A
Nashville, TN 37215
Tel.: (615) 250-2000
Fax: (615) 250-2020
yezbak@yezbaklaw.com
teeples@yezbaklaw.com

/s/ Jack Siegel
Jack Siegel
Texas Bar No. 24070621
SIEGEL LAW GROUP, PLLC
2820 McKinnon, Suite 5009
Dallas, Texas 75201
Tel.: (214) 790-4454
jack@siegellawgroup.biz

/s J. Derek Braziel
J. Derek Braziel
Travis Gasper
LEE & BRAZIEL, L.L.P.
1801 N. Lamar Street, Suite 325
Dallas, Texas 75202
Tel.: (214) 749-1400
Fax: (214) 749-1010
jdbraziel@l-b-law.com
gasper@l-b-law.com

/s/ Travis M. Hedgpeth
Travis M. Hedgpeth
THE HEDGPETH LAW FIRM, PC
5438 Rutherglenn Drive
Houston, Texas 77096
Tel.: (512) 417-5716
travis@hedgpethlaw.com




                                      2
  Case 3:19-cv-00119 Document 96 Filed 09/14/20 Page 2 of 3 PageID #: 1468
 Counsel for Plaintiffs and The Settlement
 Classes


                                 CERTIFICATE OF SERVICE

          The undersigned attorney certifies that a copy of the foregoing has been filed via the

Court’s ECF filing system on September 14, 2020 and transmitted to the following counsel of

record:

          Robert W. Horton
          Mary Leigh Pirtle
          Bass, Berry & Sims (Nashville Office)
          150 Third Avenue South
          Suite 2800
          Nashville, TN 37201
          (615) 742-6232
          Fax: (615) 742-2806
          Email: rhorton@bassberry.com
          Email: mpirtle@bassberry.com

                                             /s/ Molly A. Elkin
                                             Molly A. Elkin
                                             McGILLIVARY STEELE ELKIN LLP
                                             1101 Vermont Ave., N.W.
                                             Suite 1000
                                             Washington, DC 20005
                                             Phone: (202) 833-8855
                                             Fax: (202) 452-1090
                                             mae@mselaborlaw.com




                                                  3
   Case 3:19-cv-00119 Document 96 Filed 09/14/20 Page 3 of 3 PageID #: 1469
